Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

                                       CONTINUED EXAMINATIONS     

       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered. 


 Applicant’s amendment in the reply filed on 1/25/2021 is acknowledged. Claims 1, 5-7 and 9 are pending. Claim 7 is withdrawn. Claims 1, 5, 6, and 9 are examined on the merits.
 Any rejection that is not reiterated is hereby withdrawn. 

Claim Objections
Claims 1, 5, 6, and 9 are objected to because of the following informalities:  Claims 1 and 9 recite “applying a cosmetic/quasi-drug composition comprising an active agent for enhancing skin elasticity or improving wrinkles, or moisturizing skin…” at lines 2-3, which sounds incomplete. The correct recitation should be “applying a cosmetic/quasi-drug composition to skin of a subject in need thereof, said composition comprising an active agent for enhancing skin elasticity or improving wrinkles, or moisturizing skin…”.
All other cited claims depend directly or indirectly from objected claims and are, therefore, also, objected for the reasons set forth above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tseng et al (US 20140093597 A1), in view of Nihart (US 20150245991 Al).            
	            Tseng et al teach Longan is the fruit (Dimocarpus longan fruit extract) of the Family Sapindaceae and Genus Dimocarpus plant, and also called as Guiyuan. Longan can be used in herbal medicine. The pulp has a sweet taste and is warm in nature, and has the effect of invigoration; the stone has an astringent taste and is neutral in nature, and has the effect of convergence and stopping bleeding; the leave has a light taste and is neutral in nature, and has the effect of resolving superficies syndrome. Longan has a variety functions such as invigoration and benefiting qi, helping building blood, invigorating heart and spleen, nourishing blood and tranquilizing mind, moisturizing skin (thus a method for improving skin condition, thus an active agent consisting of sing extracting of Dimocarpus longan fruit extract) and beautification, and can be used to treat anemia, palpitations, insomnia, amnesia, neurasthenia and post-illness and postpartum weakness. Longan seed is used in trauma treatment since ancient times, and as recorded in ancient book A Collection of Chinese Herbal Medicines, longan stone can be used in the treatment of stomach pain, burn and scald wounds, bleeding, ulcer pain, trauma bleeding, fruit of longan have high-level antioxidants, such as gallic acid, corilagin) and ellagic acid. However, studies on longan seed are relatively few. Generally, after longan pulp is obtained, longan seed is abandoned [0008].             Tseng et al et al do not teach applying a cosmetic or quasi-drug composition comprising Dimocarpus longan fruit extract.  
Nihart teaches anti-aging dermal composition (thus a method for improving skin condition, comprising applying cosmetic composition) comprising herbal extracts (see Title). Dimocarpus longan fruit (thus a quasi-drug composition) contains gallic acid, ellagic acid, and corilagin acid, which are phenolic acids with anti-oxidative properties. Longan fruit extract also inhibits tyrosinase activity. As tyrosinase activity oxidizes phenol compounds, a reduction in tyrosinase activity also reduces oxidation. Tyrosinase also affects melanin synthesis. In tyrosinase activity, more melanin is produced, resulting in changed in skin pigmentation. A reduction of tyrosinase activity therefore may reduce skin pigmentation and slow or reverse skin aging appearance. Dimocarpus longan fruit extract is present at between about 0.1% (wt/wt) and about 2.5% (wt/wt) [0051]. Nihart teaches the composition is formulated with other components to serve as a cleanser, a moisturizer, a serum, a gel masque, an eye cream (thus claim 6 is met; thus applying a cosmetic composition), a toner, or an exfoliant (see Abstract). Nihart teaches the anti-aging dermal composition may be applied at least twice daily on the skin to obtain results (thus a method for improving skin condition, comprising applying cosmetic composition), such as moisturizing (thus claims 5 is met), reduced wrinkles (thus claim 1 is met), reduced skin pigmentation, and reduced acne [0036].
Since Dimocarpus longan fruit extract is present at between about 0.1% (wt/wt) and about 2.5% (wt/wt) in Nihart, which overlaps with the concentration range of 0.0005%-10% in the specification (page 19, at line 1), it is inherent that the Dimocarpus longan fruit extract would perform the claim designated function, which is to improve skin condition by enhancing skin elasticity, improving wrinkles, or moisturizing skin.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply a cosmetic or quasi-drug composition comprising Dimocarpus longan fruit extract since Nihart teaches Longan fruit extract inhibits tyrosinase activity and Dimocarpus longan fruit extract is present at between about 0.1% (wt/wt) and about 2.5% (wt/wt) [0051]; and the anti-aging dermal composition may be applied at least twice daily on the skin to obtain results such as moisturizing, reduced, reduced skin pigmentation, and reduced acne [0036]. Therefore, one of the ordinary skill in the art would have been motivated to apply a cosmetic or quasi-drug composition comprising Dimocarpus longan fruit extract to skin of the subject in need thereof.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655